Citation Nr: 0936777	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  04-29 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disability, 
claimed as secondary to service-connected orthopedic 
disorders.

2.  Entitlement to an increased rating for residuals of a 
stress fracture of the right hip, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for residuals of a 
stress fracture of the left hip, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to July 
1987.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

The Veteran presented testimony at a Video Conference Hearing 
chaired by the undersigned Veterans Law Judge in October 
2005.  A transcript of the hearing is associated with the 
Veteran's claims folders.

The Veteran's appeal was previously before the Board in 
December 2007, at which time the Board remanded the case for 
further development by the originating agency.  The case has 
been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  A back disability is not etiologically related to service 
or service-connected disability.

2.  The Veteran's degenerative arthritis of the right hip is 
manifested by pain on motion without ankylosis; flexion of 
the right thigh is greater than 30 degrees and abduction of 
the right thigh does not result in motion lost beyond 10 
degrees.


3.  The Veteran's degenerative arthritis of the left hip is 
manifested by pain on motion without ankylosis; flexion of 
the left thigh is greater than 30 degrees and abduction of 
the left thigh does not result in motion lost beyond 10 
degrees.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active military service and is not proximately due to or the 
result of any service-connected disability.  38 U.S.C.A. §§ 
1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.310 (2008).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a stress fracture of the right hip are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.7, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5003 (2008).

3.  The criteria for a rating in excess of 10 percent for 
residuals of a stress fracture of the left hip are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.7, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5003 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Analysis

The Veteran contends that service connection is warranted for 
his currently demonstrated back disability, secondary to his 
service-connected orthopedic disorders.  Specifically, he 
claims that bone spurs in his lumbar spine are due to his 
service-connected disabilities that result in an abnormal 
gait.  See November 2003 lumbar spine X-ray studies and 
October 2005 hearing transcript.  

The Veteran does not contend that a back disability was 
directly incurred in service.  In fact, he claims that his 
back has only been hurting since approximately 1996.  See 
October 2002 Veteran's statement.  In this regard, the Board 
notes that service treatment records are negative for any 
complaints, treatment or diagnosis of a back disability, and 
no back disability was noted at the time of the Veteran's 
discharge in 1987.

During a December 2002 VA orthopedic examination, the 
examiner noted the Veteran's complaints of low back pain.  
However, besides a slight decrease in range of motion of the 
back (flexion to 70 degrees), there was no abnormality of the 
back found and X-rays were normal.  The examiner opined that 
the Veteran's low back pain was not related to his service-
connected disabilities.  An October 2003 VA treatment note 
states that the Veteran's back pain is exacerbated by his 
abnormal gait.  However, the earliest medical evidence of 
record showing the presence of a back disability comes from 
November 2003 X-ray studies of the lumbar spine, which showed 
minimal anterior spurring at the L2.  More recently, during 
the Veteran's January 2007 VA examination, the examiner noted 
the Veteran's complaints of back pain with stiffness, 
radiating from the low back into the buttock.  Examination of 
the low back revealed a slight convex left curvature, and X-
rays of the lumbar spine conducted at that time showed five 
lumbar vertebra with a slight convex left curvature.  The 
examiner diagnosed a chronic lumbar strain.  The Veteran 
underwent a CT scan of the lumbar spine in April 2007.  
Besides a mild disc bulge at L4/L5 and L5/S1 levels, the scan 
was unremarkable.

No competent evidence of record indicates that the Veteran's 
back disability was caused, in whole or in part, by the 
Veteran's service-connected orthopedic disorders, and the 
January 2007 VA examiner opined that the Veteran's back 
disability is "more than likely related to his obesity and 
sedentary lifestyle."

The only other evidence of a nexus between the Veteran's 
current back disability and his service-connected orthopedic 
disorders is the Veteran's own statements.  This is not 
competent evidence of the alleged nexus since the Veteran 
does not have the medical expertise to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

The preponderance of the evidence is against the claim.  
Accordingly, the claim should be denied.  38 U.S.C.A. § 5107 
(West 2002).

Increased Rating Claims

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Rating Schedule.  Assigned ratings are 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2008).

The entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  Staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. 
West, 12 Vet. App. 119, 126 (1999)). 

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  Diagnostic Code 5003.

Normal ranges of motion of the hip are hip flexion from 0 
degrees to 125 degrees, and hip abduction from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5250 provides for rating the hip on the basis 
of ankylosis.  Favorable ankylosis of the hip in flexion at 
an angle between 20 degrees and 40 degrees and slight 
adduction or abduction is to be rated 60 percent disabling.  
Intermediate ankylosis of the hip is to be rated 70 percent 
disabling.  And extremely unfavorable ankylosis, with the 
foot not reaching ground, crutches necessitated, is to be 
rated 90 percent disabling, and is entitled to special 
monthly compensation.  38 C.F.R. § 4.71a.

Diagnostic Code 5251 provides a 10 percent disability rating 
for limitation of extension of the thigh that is limited to 5 
degrees.

Diagnostic Code 5252 provides ratings based on limitation of 
flexion of the thigh.  A 10 percent disability rating is for 
flexion of the thigh that is limited to 45 degrees.  A 20 
percent rating is for flexion of the thigh that is limited to 
30 degrees.  A 30 percent rating is for flexion of the thigh 
that is limited to 20 degrees.  A 40 percent rating is for 
flexion of the thigh that is limited to 10 degrees.

Under Diagnostic Code 5253, limitation of adduction and an 
inability to cross legs, or limitation of rotation with an 
inability to toe-out the affected leg more than 15 degrees 
warrants a 10 percent rating.  Limitation of abduction of a 
thigh with motion lost beyond 10 degrees warrants a 20 
percent rating.


Diagnostic Code 5254 provides for a singular maximum 
evaluation of 80 percent for flail joint of the hip.

Diagnostic Code 5255 deals with impairment of the femur.  
Under this code, malunion of the femur with slight knee or 
hip disability warrants a 10 percent evaluation.  Malunion of 
the femur with moderate knee or hip disability warrants a 20 
percent evaluation.  Malunion of the femur with marked knee 
or hip disability warrants a 30 percent evaluation.  Fracture 
of surgical neck of femur, with false joint, or fracture of 
shaft or anatomical neck of femur with nonunion, without 
loose motion, weight bearing preserved with aid of brace, 
warrants a 60 percent evaluation.  The highest rating 
available under that code, 80 percent, is warranted for 
fracture of shaft or anatomical neck of femur, with nonunion, 
with loose motion (spiral or oblique fracture).

Under Diagnostic Code 5054, prosthetic replacement of the 
head of the femur or of the acetabulum warrants a 100 percent 
rating for 1 year following implantation of the prosthesis.  
Thereafter, a 50 percent rating requires moderately severe 
residuals of weakness, pain, or limitation of motion.  A 70 
percent rating requires markedly severe residual weakness, 
pain, or limitation of motion following implantation of the 
prosthesis.  A 90 percent rating is warranted following 
implantation of the prosthesis with painful motion or 
weakness such as to require the use of crutches.  See 38 
C.F.R. § 4.71a, DC 5054 (2008).  The minimum rating under DC 
5054 is 30 percent.  Id.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the Veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  
38 C.F.R. § 4.14 (2008).  However, § 4.14 does not preclude 
the assignment of separate evaluations for separate and 
distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is 
duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Analysis

In an August 1996 rating decision, the RO granted the Veteran 
service connection for residuals of stress fractures of both 
hips, with an evaluation of 10 percent, effective September 
21, 1995, using Diagnostic Code 5299-5253.

In October 2002, the Veteran filed a claim for an increased 
rating for his service-connected right and left hip 
disabilities.

The Board finds that a rating in excess of 10 percent is not 
warranted for the Veteran's left or right hip disabilities.   
Initially, the Board notes that Diagnostic Codes 5054, 5250, 
5254, and 5255 are inapplicable because there is no evidence 
during the entire period on appeal of hip prosthetic 
replacement, ankylosis or flail joint of the hips, or 
impairment of the femur for either hip.  

Furthermore, assignment of an additional separate compensable 
rating or a rating in excess of 10 percent is not warranted 
using Diagnostic Codes 5251, 5252 and 5253.  There is no 
evidence of extension limited to 5 degrees or limitation of 
abduction of with motion lost beyond 10 degrees.  The 
limitation of flexion to 45 degrees in both the right and 
left hip, shown in February 2004, would support no more than 
a 10 percent rating for each hip, and a higher rating would 
require flexion limited to 30 degrees. In this regard, the 
Board notes that on examination of the hips in December 2002, 
range of motion tests for both hips revealed flexion and 
extension from 0 to 120 degrees; abduction to 40 degrees; 
adduction to 25 degrees; and internal and external rotation 
of approximately 45 degrees each.  On VA examination in 
February 2004, the right hip showed flexion of 45 degrees and 
abduction of 20 degrees.  The left hip showed limitation of 
flexion to 45 degrees and abduction to 30 degrees.  Most 
recently, on VA examination in January 2007, the Veteran was 
shown to have 0 to 90 degrees of flexion bilaterally; 
internal rotation of 0 degrees; external rotation of 80 
degrees on the right and 70 degrees on the left; adduction of 
25 degrees bilaterally; and abduction of 40 degrees 
bilaterally.  

With regard to the DeLuca factors, the Board notes that the 
Veteran has complained of pain in the hips, aggravated by 
weight bearing such as standing or walking.  See December 
2002, February 2004 and January 2007 VA examination reports.  
He has also reported that his daily activities are limited 
and that he has lost an excessive amount of time from work, 
due to pain in his lower extremities which makes it difficult 
for him to stand for prolonged periods of time.  See id.  
However, the Board notes that there is no evidence in the 
record which shows that the Veteran has actually lost a job 
due to his bilateral hip disabilities, and the February 2004 
VA examiner noted that the Veteran would be employable in a 
sedentary position that does not require prolonged standing 
or physical activity.  Furthermore, on VA examination 
throughout the pendency of the appeal, flexion of the 
Veteran's hips has not been limited to more than 45 degrees, 
and abduction has not been limited to more than 20 degrees.  
Although the Veteran has been noted to wear braces on his 
knees and his ankles and to use a cane, the examiners have 
noted that he is able to walk without the braces or the cane, 
and that he can walk normally.  The examiners have also noted 
that the Veteran is obese and deconditioned and that these 
factors contribute to the severity of his orthopedic 
disabilities.  Furthermore, the January 2007 VA examiner 
noted that the Veteran has no neurologic deficit and no 
atrophy in his lower extremities; that there was no weakness 
or tenderness in his lower extremities; and that although 
there was evidence of abnormal weight bearing, there was no 
instability in any of the joints.  Furthermore, the examiner 
only indicated that there was additional limitation in range 
of motion in the Veteran's low back after repetition.  
Finally, the Board notes that an April 2007 CT scan of the 
Veteran's hips showed degenerative narrowing of both hip 
joints, but there was no evidence of any fracture or 
dislocation; no significant sclerotic changes of the femoral 
heads; the acetabulae appeared unremarkable; the pubic 
symphysis and sacroiliac joints were unremarkable; and the 
soft tissue demonstrated no significant abnormality.

The Board has considered whether there is any other schedular 
basis for granting the Veteran's appeal but has found none.  
In addition, the Board has considered whether the case should 
be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1) (2008).  The record reflects the Veteran 
has not required frequent hospitalizations for his service-
connected hip disabilities and the manifestations of the 
disabilities are contemplated by the schedular criteria.  In 
sum, there is no indication in the record that the average 
industrial impairment from the disabilities would be in 
excess of that contemplated by the assigned rating.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not warranted.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

The record reflects that in November 2002, prior to the 
initial adjudication of the claims, and in August 2006 and 
January 2008, the Veteran was provided with the notice 
required by section 5103(a).  The Board notes that, even 
though the letters requested a response within 60 days, they 
also expressly notified the Veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent).

The Veteran was provided the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in the August 2006 and January 2008 letters.  The 
Board acknowledges that this was after the unfavorable rating 
decision that is the subject of this appeal, but concludes 
that the timing of the notice does not prejudice the Veteran 
in this instance, as service connection for a back disability 
and an increased rating for right and left hip disabilities 
have been denied.  Hence, matters concerning the disability 
evaluations and the effective dates of an award do not arise 
here.

Finally, the Board notes that Veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the Veteran was given 
appropriate VA examinations, and VA medical opinions were 
obtained.  Neither the Veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate the denied 
claims.  The Board is also unaware of any such outstanding 
evidence.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the Veteran's claims.  In 
sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claims by the 
originating agency were not prejudicial to the Veteran.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were not prejudicial to the Veteran.


ORDER

Service connection for a back disability is denied.

An increased rating for residuals of a stress fracture of the 
right hip is denied.

An increased rating for residuals of a stress fracture of the 
left hip is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


